DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor configured to: sense…” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Rotschild et al. (US 2011/0128555) in view of Koshiyama et al. (US 2011/0279364), further in view of Yoo et al. (US 2007/0176899).
As to Claim 1, Rotschild et al. discloses A method, comprising: 
generating, by a processing device, an interaction zone associated with a virtual object  (figs.12-13; para.0533, 0581- object 1315 in display space 1310);
determining, by the processing device, an uncertainty level of a sensor to identify an input in the interaction zone (para.0568-0569; 0587-0589, 0592- distance measuring unit may determine location of the finger by measuring distance to an object {the distance is read as the uncertainty of the sensor}); 
in response to the uncertainty level of the sensor exceeding a first level, increasing a size of the interaction zone; 
in response to the uncertainty level of the sensor being below a second level, decreasing the size of the interaction zone; and 
in response to sensing the input in the interaction zone, executing an instruction associated with the input (para.0590-The location of the object is optionally used as an input 1345 to the computer 1335, and the computer 1335 optionally computes control instructions and data for displaying a second image; para. 0590, 0593,0616).  
	Rothschild et al. discloses where information on a distance between the viewer and the image is still helpful to estimate the size of the viewability space and where the resolution of input location corresponds to motion of user’s arm (para.0396, 0570-0571).
Rotschild et al. does not expressly disclose determining an uncertainty level of a sensor; in response to the uncertainty level of the sensor exceeding a first level, increasing a size of the interaction zone; in response to the uncertainty level of the sensor being below a second level, decreasing the size of the interaction zone.
Koshiyama et al. discloses determining an uncertainty level of a sensor (fig.7-8,10-11; para.0071- detection level, sensitivity level and resolution level {read as uncertainty level} of the display panel is determined in correspondence with the distance between the fingertip from the display panel, the longer the distance between the finger and the display panel, the higher the sensitivity level and the shorter the distance, the lower the sensitivity level; para.0080-0083, 0090-0092, 0105-0107),
in response to the uncertainty level of the sensor exceeding a first level, increasing a size of the interaction zone (figs.7-8,10-11- para.0090-0092; para.0105-0107; when the detection level exceeds the reference 1, reference 2, reference 3 (i.e. distance between finger and display panel gets shorter, approaches space S2, S3), the detection level is increased, the sensitivity level is decreased, the resolution is increased; para.0117),
 in response to the uncertainty level of the sensor being below a second level, decreasing the size of the interaction zone (figs.4-8,10-11- para.0080-0083, 0090-0092; para.0108-0109; when the detection is below reference 3, reference 2 (i.e. distance between finger and display panel is larger, approaches space S1), detection level is decreased, the sensitivity level is increased, resolution is decreased; para.0117).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Rothschild et al. with the teachings of Koshiyama et al., such that based on distance (as disclosed by Koshiyama) between a pointer (hand) of the user from the display space (of Rothschild), a detection level, sensitivity level and resolution level (as disclosed by Koshiyama) is obtained, and the display space (of Rothscild) is adjusted in correspondence with the detection, sensitivity and resolution level. The motivation being to provide an interactive display in which control of the information and of the display state in response to the spatial position of the object.
Rothschild et al. in view of Koshiyama et al. disclose where in response to the uncertainty level of the sensor (detection level) exceeding a first level, the detection resolution is increased and in response to the uncertainty level (detection level) of the sensor being below a second level, the detection resolution is decreased. However, do not expressly disclose increasing a size of the interaction zone; decreasing the size of the interaction zone.
Yoo et al. discloses where when the distance between the pointer display apparatus (400) and pointing device (300) is greater than a predetermined threshold, the size of a virtual region (220) is increased (para.0039-0037) and when the distance is less than the predetermined threshold value, the virtual region (220) is decreased (para.0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device disclosed by Rothschild et al. in view of Koshiyama et al., with the teachings of Yoo et al., such that when the distance between the pointing device and display space (of Rothscihild; Koshiyma) is greater than predetermined threshold (in Koshiymama, when detection level fall below reference 2, in which the finger is released from the detection space, and returned to space s1, the distance is greatest, and highest sensitivity level), the size of the virtual region (virtual space of Rothschild) is enlarged, as disclosed by Yoo et al. Conversely, when the distance between the pointing device and display space (of Rothschild; Koshiyama) is less than predetermined value (in Koshiymama, when detection level exceeds reference 1, 2, in which the finger enters space S2, S3, the distance decreases, and sensitivity level decreases), the size of the virtual region (virtual space of Rothschild) is decreased, as disclosed by Yoo et al. The motivation being to allow a user to easily determine the location of pointer regardless of the distance between the display device and the pointing device (para.0013-Yoo).

As to Claim 2, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al. disclose wherein decreasing the size of the interaction zone further comprises decreasing a sensitivity level of the sensor (Rotschild- virtual display space 1310;  Koshiyama- figs.7-8,10-11- para.0090-0092; para.0105-0107-when detection level exceeds reference 1, 2, in which the finger enters space S2, S3, the distance decreases, and sensitivity level decreases; Yoo-para.0037-when the distance is less than the predetermined threshold value, the virtual region is decreased).

As to Claim 3, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose wherein increasing the size of the interaction zone further comprises increasing a sensitivity level of the sensor (Rotschild- virtual display space 1310;  Koshiymama-figs.4-8,10-11- para.0080-0083, 0090-0092; para.0108-0109- when detection level fall below reference 2, in which the finger is released from the detection space, and returned to space s1, the distance is greatest, and highest sensitivity leve; Yoo-para.0036-0037- when the distance between the pointer display apparatus and pointing device is greater than a predetermined threshold, the size of a virtual region is increased).

As to Claim 4, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose displaying the virtual object in an augmented reality environment with a first space proximate the virtual object (Rotschild-fig.13c- display space 1360) and a second space occupied by the virtual object (Rotschild-fig.13C-frame 1383; para.0622).

As to Claim 5, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose wherein the virtual object occupies at least a portion of the interaction zone (Rotschild-fig.13- object 1315 in display space 1310).

As to Claim 6, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose wherein the virtual object is entirely encompassed by the interaction zone (Rotschild-fig.13- object 1315 in display space 1310).

As to Claim 8, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose wherein a size of the interaction zone is defined by a user input (Rotschild-para.0714-0715).

As to Claim 9, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose wherein at least one of the processing device and/or the sensor is in communication with a wearable device (Rotschild-para.0343- viewers eyes may be tracked to present the SLM onto viewers eye…a viewer may wear headphones, and headphones transmit a signal indicative of headphone’s position, and the eye position is determined based on the headphone position).

As to Claim 10, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose wherein the input comprises a sensed motion generated by a user (Rotshchild-para.0584, 0593)

As to Claim 11, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  disclose, wherein sensing the input comprises a detection of a user action entering the interaction zone (Rotschild- figs.11c-e-para.0172, 0174; para.0586-0587, 0593, 0596).

As to Claim 12, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  wherein sensing the input comprises a detection of a user action proximate the virtual object (Rotschild-para.0586-0587, 0593, 0596, 0599, 0600-0601).

As to Claim 13, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al., wherein executing the instruction further comprises updating a characteristic of the virtual object (Rotschild-para.0321, 0537, 0561, 0590, 0593, 0599, 0616).


As to Claim 14, Rotschild et al. discloses A device, comprising: a sensor configured to: sense a first input within a first defined area proximate a first virtual object (({This element is interpreted under 35 U.S.C. 112(f) as a stereo sensor or image sensor}; figs.13a-b-para.0586-0587, 0589, 0592,0597; location of finger 1330 (or pointer) within display space 1310 proximate object 1315 is determined by a location determination unit may comprise cameras and/or distance measuring units such as used in camera auto-focus system; fig.15- para.0631- location of pointer 1581 of first user 1571 within display space 1561 (first defined area) proximate object 1565); and sense a second input within a second defined area proximate  second virtual object distinct from the first virtual object (figs.13a-b-para.0586-0587, 0589, 0592,0597; location of finger 1330 (or pointer) within display space 1310 proximate object 1315 is determined by a location determination unit may comprise cameras and/or distance measuring units such as used in camera auto-focus system; fig.15- para.0634- location of pointer of first user 1572 within display space 1562 (second defined area) proximate object 1566 may be determined); 
a display configured to: display the first virtual object within the first defined area (figs.13, 15- volumetric display 1556 displays object 1565 in display space 1561; para.0631); and display the second virtual object within the second defined area (fig.15- para.0631-volumetric display 1556 is connected to computer 1551 which may send data to second computer 1552 over functional connection 1554; para.0632-0633-volumetric display 1557 displays object 1566 in display space 1562); 
a processing device coupled to the sensor and the display, wherein the processing device is configured to: 
determine a first uncertainty level of the sensor to identify the first input in the first defined area (para.0567-0569; 0587-0589, 0592- location determination unit (not shown) may include distance measuring unit to determine location of the finger by measuring distance to an object {the distance is read as the uncertainty of the sensor; fig.15- with respect to user 1571}); 
in response to the first uncertainty level of the sensor exceeding a first level, increase a size of the first defined area; in response to the uncertainty level of the sensor being below a second level, decrease the size of the first defined area; 
in response to sensing the first input in the first defined area, execute a first instruction associated with the first input (para.0590, 0593, 0616--The location of the object is optionally used as an input 1345 to the computer 1335, and the computer 1335 optionally computes control instructions and data for displaying a second image; fig.15- para.0631- location of pointer 1581 is transferred 1596 to computer 1551, which may then send a signal and/or data to the first volumetric display 1556 indicating where the first user 1571 pointed, optionally providing feedback to the first user 1571, and optionally sends data to a second computer 1552 over the functional connection 1554).  
determine a second uncertainty level of the sensor to identify the second input in the second defined area (para.0567-0569; 0587-0589, 0592- location determination unit (not shown) may include distance measuring unit to determine location of the finger by measuring distance to an object {the distance is read as the uncertainty of the sensor; fig.15- with respect to user 1572); 
in response to the second uncertainty level of the sensor exceeding a third level, increase a size of the second defined area; in response to the uncertainty level of the sensor being below a fourth level, decrease the size of the second defined area; and 
in response to sensing the second input in the second defined area, execute a second instruction associated with the second input (para.0634- location indicated by user 1572 to image 1566 in display space 1562 may be transferred to computer 1552 which may send signal and/or data to volumetric display 1557 indicating where the second user pointed, optionally providing feedback to the second user 1572, and optionally sends data to the first computer 1551).  
	Rothschild et al. discloses where information on a distance between the viewer and the image is still helpful to estimate the size of the viewability space and where the resolution of input location corresponds to motion of user’s arm (para.0396, 0570-0571).
Rotschild et al. does not expressly disclose determining an uncertainty level of a sensor; in response to the first uncertainty level of the sensor exceeding a first level, increase a size of the first defined area; in response to the uncertainty level of the sensor being below a second level, decrease the size of the first defined area;  in response to the second uncertainty level of the sensor exceeding a third level, increase a size of the second defined area; in response to the uncertainty level of the sensor being below a fourth level, decrease the size of the second defined area.
Koshiyama et al. discloses determining an uncertainty level of a sensor (fig.7-8,10-11; para.0071- detection level, sensitivity level and resolution level {read as uncertainty level} of the display panel is determined in correspondence with the distance between the fingertip from the display panel, the longer the distance between the finger and the display panel, the higher the sensitivity level and the shorter the distance, the lower the sensitivity level; para.0080-0083, 0090-0092, 0105-0107),
 in response to the first uncertainty level of the sensor exceeding a first level, increase a size of the first defined area (figs.7-8,10-11- para.0090-0092; para.0105-0107; when the detection level exceeds the reference 1, reference 2, reference 3 (i.e. distance between finger and display panel gets shorter, approaches space S2, S3), the detection level is increased, the sensitivity level is decreased, the resolution is increased; para.0117),
in response to the uncertainty level of the sensor being below a second level, decrease the size of the first defined area (figs.4-8,10-11- para.0080-0083, 0090-0092; para.0108-0109; when the detection is below reference 3, reference 2 (i.e. distance between finger and display panel is larger, approaches space S1), detection level is decreased, the sensitivity level is increased, resolution is decreased; para.0117), 
in response to the second uncertainty level of the sensor exceeding a third level, increase a size of the second defined area (figs.7-8,10-11- para.0090-0092; para.0105-0107; when the detection level exceeds the reference 1, reference 2, reference 3 (i.e. distance between finger and display panel gets shorter, approaches space S2, S3), the detection level is increased, the sensitivity level is decreased, the resolution is increased; para.0117)
in response to the uncertainty level of the sensor being below a fourth level, decrease the size of the second defined area (figs.4-8,10-11- para.0080-0083, 0090-0092; para.0108-0109; when the detection is below reference 3, reference 2 (i.e. distance between finger and display panel is larger, approaches space S1), detection level is decreased, the sensitivity level is increased, resolution is decreased; para.0117).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Rothschild et al. with the teachings of Koshiyama et al., such that based on distance (as disclosed by Koshiyama) between a pointer (hand) of the user from the first defined area (of Rothschild -space 1561 with respect to user 1571) distance between pointer/user and second defined area (of Rothschild-display space 1562 with respect to user 1572), a detection level, sensitivity level and resolution level (as disclosed by Koshiyama) is obtained, and the first and second defined area (display space 1561, 1562 with respect to user 1571, 1572 - of Rothscild) is adjusted in correspondence with the detection, sensitivity and resolution level. The motivation being to provide an interactive display in which control of the information and of the display state in response to the spatial position of the object.
Rothschild et al. in view of Koshiyama et al. disclose where in response to the uncertainty level of the sensor (detection level) exceeding a first level, the detection resolution is increased and in response to the uncertainty level (detection level) of the sensor being below a second level, the detection resolution is decreased. However, do not expressly disclose increase a size of the first defined area; decrease the size of the first defined area; increase a size of the second defined area; decrease the size of the second defined area.
Yoo et al. discloses where when the distance between the pointer display apparatus (400) and pointing device (300) is greater than a predetermined threshold, the size of a virtual region (220) is increased (para.0039-0037) and when the distance is less than the predetermined threshold value, the virtual region (220) is decreased (para.0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device disclosed by Rothschild et al. in view of Koshiyama et al., with the teachings of Yoo et al., such that when the distance between the pointing device and first defined area (display space 1561, of Rothscihild with respect to user 1571; Koshiyma) and the distance between the pointing device and second defined area  (display space 1562 of Rothschild with respect to user 1572; Koshiyma is greater than predetermined threshold (in Koshiymama, when detection level fall below reference 2, in which the finger is released from the detection space, and returned to space s1, the distance is greatest, and highest sensitivity level), the size of the virtual region (display space 1561 and display space 1562 of Rothschild) is enlarged, as disclosed by Yoo et al. Conversely, when the distance between the pointing device and first defined area (display space 1561 of Rothschild with respect to user 1571; Koshiyama) and when the distance between the pointing device and second defined area (display space 1562 of Rothschild with respect to user 1572; Koshiyama) is less than predetermined value (in Koshiymama, when detection level exceeds reference 1, 2, in which the finger enters space S2, S3, the distance decreases, and sensitivity level decreases), the size of the virtual region (display space 1561, 1562 of Rothschild) is decreased, as disclosed by Yoo et al. The motivation being to allow a user to easily determine the location of pointer regardless of the distance between the display device and the pointing device (para.0013-Yoo).



As to Claim 15, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al., disclose wherein at least one of the first input and the second input comprises a motion detected within a corresponding one of the first defined area or the second defined area (Rotschild-para.0631, 0634).

As to Claim 16, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al. disclose wherein at least one of the first input and the second input interacts with a corresponding one of the first virtual object or the second virtual object (Rotschild-fig.15-para.0631, 0634).

As to Claim 17, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al. disclose wherein decreasing the size of the first defined area or the size of the second defined area comprises decreasing a precision level of the sensor (Rotschild- virtual display space 1310;  Koshiyama- figs.7-8,10-11- para.0090-0092; para.0105-0107, 0119-when detection level exceeds reference 1, 2, in which the finger enters space S2, S3, the distance decreased, the sensitivity level is decreased, and the light around the projection point may be decreased; Yoo-para.0037-when the distance is less than the predetermined threshold value, the virtual region is decreased)

As to Claim 18, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al. wherein increasing the size of the first defined area or the size of the second defined area comprises increasing a precision level of the sensor (Rotschild- virtual display space 1310;  Koshiymama-figs.4-8,10-11- para.0080-0083, 0090-0092; para.0108-0109, 0119- when detection level fall below reference 2, in which the finger is released from the detection space, and returned to space s1, the sensitivity is highest, and the light around the projection point may be increased; Yoo-para.0036-0037- when the distance between the pointer display apparatus and pointing device is greater than a predetermined threshold, the size of a virtual region is increased).
As to Claim 19 has limitations similar to those of Claim 1 and are met by the references as set forth above.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotschild et al. (US 2011/0128555) in view of Koshiyama et al. (US 2011/0279364), further in view of Yoo et al. (US 2007/0176899), and further in view of Vassigh et al. (US 2011/0193939).
As to Claim 7, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.  do not expressly disclose, but Vaasshi wherein the interaction zone is visible to the user (Vassigh-para.0154-1055-suggests the zone may be also be semi-transparent to the user, such that the user can be aware of the zone and its complexities).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device disclosed by Rotschild et al. in view Koshiyama et al., as modified by Yoo et al., by implementing the interaction zone (display space of Rotschild) to be semi-transparent, as disclosed by Vassigh et al., the motivation being so that the user can be aware of the zone and its complexities. 

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotschild et al. (US 2011/0128555) in view of Koshiyama et al. (US 2011/0279364), further in view of Yoo et al. (US 2007/0176899), and further in view of DeLuca (US 2003/0142068).
As to Claim 20, Rotschild et al. in view Koshiyama et al., as modified by Yoo et al., do not expressly disclose, but DeLuca discloses: wherein the input is generated by a user wearing the apparatus in a head mounted device (fig. 11-12- para.0025, 0034-0035, 0044-0045,0047).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device disclosed by Rotschild et al. in view Koshiyama et al., as modified by Yoo et al.., by implementing the apparatus in a headset as disclosed by DeLuca, the motivation being to provide a user with independent images for each eye and thus provide a three-dimensional virtual reality for the viewer.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5-9,10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3-4 ,10-13,20,23-26 of U.S. Patent No. 10,271,638. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Instant Application: 17/001,649 
1. A method, comprising: 
generating, by a processing device, an interaction zone associated with a virtual object;






determining, by the processing device, an uncertainty level of a sensor to identify an input in the interaction zone; 

US Patent: 10,271,638
1. A method, comprising: 
generating, by a processor, a three dimensional interface; generating a virtual object in the three dimensional interface; 
generating an interaction zone individually associated with the virtual object, wherein the interaction zone include a space surrounding the virtual object that is distinct from a space occupied by the virtual object, sensing, by a sensor, a location of a stimulus relative to the virtual object; 
determining an uncertainty level of the sensor in determining the location of the stimulus; 
in response to the uncertainty level of the sensor exceeding a first level, increasing a size of the interaction zone; 

in response to the uncertainty level exceeding a threshold level, increasing a size of the interaction zone in relation to the virtual object, wherein the increased size of the interaction zone increases a precision level of the sensor in sensing a response associated with the stimulus relative to the virtual object; 
in response to the uncertainty level of the sensor being below a second level, decreasing the size of the interaction zone; and 



in response to the uncertainty level not exceeding the threshold level, decreasing the size of the interaction zone in relation to the virtual object, wherein the decreased size of the interaction zone decreases the precision level of the sensor in sensing the response associated with the stimulus relative to the virtual object; and 

in response to sensing the input in the interaction zone, executing an instruction associated with the input.  
in response to sensing the stimulus, executing an instruction associated with the response.


Claims 1-6,8-13; 14-18; 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6,8,9,11-13; 14,17-18; 19 of U.S. Patent No. 10,782,848. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Instant Application: 17/001,649 
1. A method, comprising: 
generating, by a processing device, an interaction zone associated with a virtual object;






determining, by the processing device, an uncertainty level of a sensor to identify an input in the interaction zone; 

US Patent: 10,782,848
 1. A method, comprising: 
generating, by a processing device, an interaction zone associated with a virtual object, wherein the interaction zone includes a first space approximate to at least a portion of the virtual object that is distinct from a second space occupied by the virtual object;

determining, by the processing device, an uncertainty level of a sensor to identify an input in the interaction zone;
in response to the uncertainty level of the sensor exceeding a first level, increasing a size of the interaction zone; 

in response to the uncertainty level exceeding a first level, increasing a size of the interaction zone, wherein the increased size of the interaction zone increases a precision level of the sensor;
in response to the uncertainty level of the sensor being below a second level, decreasing the size of the interaction zone; and 


in response to the uncertainty level being below a second level, decreasing the size of the interaction zone, wherein the decreased size of the interaction zone decreases the precision level of the sensor; and 
in response to sensing the input in the interaction zone, executing an instruction associated with the input.  
in response to sensing the input in the interaction zone, executing an instruction associated with the input.


14. A device, comprising: a sensor configured to:
sense a first input within a first defined area proximate a first virtual object; and 

sense a second input within a second defined area proximate  second virtual object distinct from the first virtual object; 

14. A device, comprising: a sensor configured to: sense a first input within a first defined area, wherein the first defined area includes a first space approximate to at least a portion of a first virtual object that is distinct from a second space occupied by the first virtual object; and 
sense a second input within a second defined area, wherein the second defined area includes a third space approximate to at least a portion of a second virtual object that is distinct from a fourth space occupied by the second virtual object;
a display configured to: display the first virtual object within the first defined area; and 
display the second virtual object within the second defined area; 
a processing device coupled to the sensor and the display, wherein the processing device is configured to: 
determine a first uncertainty level of the sensor to identify the first input in the first defined area; 
in response to the first uncertainty level of the sensor exceeding a first level, increase a size of the first defined area; 

a display configured to: display the first virtual object within the first defined area; and display the second virtual object within the second  defined area; 
a processing device coupled to the sensor and the display, wherein the processing device is configured to: 
determine a first uncertainty level of the sensor to identify the first input in the first defined area;
 in response to the first uncertainty level exceeding a first level, increase a size of the first defined area in relation to the first virtual object, wherein the increased size of the first
defined area increases a precision level of the sensor for the first defined area;
in response to the uncertainty level of the sensor being below a second level, decrease the size of the first defined area; 

in response to sensing the first input in the first defined area, execute a first instruction associated with the first input; 



in response to the uncertainty level being below a second level, decrease the size of the first defined area in relation to the first virtual object, wherein the decreased size of the first defined area decreases the precision level of the sensor for the first defined area; 
in response to sensing the first input in the first defined area, execute a first instruction associated with the first input; 

determine a second uncertainty level of the sensor to identify the second input in the second defined area; 
in response to the second uncertainty level of the sensor exceeding a third level, increase a size of the second defined area; 
in response to the uncertainty level of the sensor being below a fourth level, decrease the size of the second defined area; and 

determine a second uncertainty level of the sensor to identify the second input in the second defined area;

in response to the second uncertainty level exceeding a third level, increase a size of the second defined area in relation to the second virtual object, wherein the increased size of the 
second defined area increases a precision level of the sensor for the second defined area; 
in response to the uncertainty level being below a fourth level, decrease the size of the second defined area in relation to the second virtual object, wherein the decreased size of the second defined area decreases the precision level of the sensor for the second defined area; and 

in response to sensing the second input in the second defined area, execute a second instruction associated with the second input.  
in response to sensing the second input in the second defined area, execute a second instruction associated with the second input.


19. An apparatus, comprising a processing device configured to: 
generate a zone proximate a virtual object; 


determine an uncertainty level of a sensor to identify an input within the zone; 

in response to the uncertainty level exceeding a first level, increase a size of the zone; and 


in response to the uncertainty level being below a second level, decrease the size of the zone.

19. An apparatus, comprising a processing device configured to: 
generate a zone associated with a virtual object, wherein the zone includes a first space approximate to at least a portion of the object that is distinct from a second space occupied by the object; 
determine an uncertainty level of a sensor to identify an input in the zone; 
in response to the uncertainty level exceeding a first level, increase a size of the zone, wherein the increased size of the zone increases a precision level of the sensor; and 
in response to the uncertainty level being below a second level, decrease the size of the zone, wherein the decreased size of the zone decreases the precision level of the sensor.


Claim 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, 62 of U.S. Patent No. 10,271,638 in view of Rotschild et al. (US 2011/0128555). 
Claim 47 of US Patent ‘638 discloses the limitations of Claim 19 of instant application, but does not expressly disclose identify an input within the zone. Rotschild et al. discloses identify an input within the zone (fig.13A- para.0584-0587, 0590-0593- the location of finger 1330 within space 1310). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the device of US Patent ‘638 with the teachings of Rotschild et al, the motivation being allow a user to “touch” a displayed object, making the viewing the user interface feel natural (para.0034, 0568- Rotschild) and to provide control data to the volumetric display and display a second image, optionally with the location input (i.e. the finger) highlighted on the image (virtual object) (para.0034, 0590-Rotschild).     
Instant Application: 17/001,649 
19. An apparatus, comprising a processing device configured to: 
generate a zone proximate a virtual object; 




US Patent: 10,271,638
47. An apparatus, comprising: a processor adapted to: 
generate a three dimensional interface; 
generate a virtual object in the interface; generate an interaction zone individually associated with the virtual object, wherein the interaction zone include a space surrounding the virtual object that is distinct from a space occupied by the virtual object, 

sensing, by a sensor, a location of a stimulus relative to the virtual object; a display in communication with the processor, the display being adapted to output the three dimensional interface and the virtual object; and 


determine an uncertainty level of a sensor to identify an input within the zone; 




in response to the uncertainty level of the sensor exceeding a first level, increase a size of the zone; and 






in response to the uncertainty level of the sensor being below a second level, decrease the size of the zone.

the sensor in communication with the processor, the sensor being adapted to detect the stimulus, wherein the processor is adapted to: determining an uncertainty level of the sensor in determining the location of the stimulus;

 in response to the uncertainty level exceeding a threshold level, increasing a size of the interaction zone in relation to the virtual object, wherein the increased size of the interaction zone increases a precision level of the sensor in sensing a response associated with the stimulus relative to the virtual object; 

in response to the uncertainty level not exceeding the threshold level, decreasing the size of the interaction zone in relation to the virtual object, wherein the decreased size of the interaction zone decreases the precision level of the sensor in sensing the response associated with the stimulus relative to the virtual object; and in response to sensing the stimulus, executing an instruction associated with the response.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,14,19 have been considered but are moot because new grounds of rejection have applied as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627